DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 12/10/2021, the following changes have been made: Claims 1 and 4-5 have been amended. Claims 2 and 7 have been cancelled.
Claims 1, 3-6, and 8-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelmonem et al. US 2010/0118921, as cited by the Applicant.
As per claim 15, Abdelmonem et al. discloses in Fig. 3 a method for operating an electronic device (Paragraph 8, cognitive radio), comprising: detecting a signal strength of at least one frequency band passed by a tunable filter (Paragraphs 30, 31 and Claim 1 of ‘921, “scanning the wideband communication signal a plurality of times to determine a corresponding signal strength for each of a plurality of narrowband channels (i.e. frequency bands) for each scan”; Adaptive filter stage 78 includes a plurality of tunable filters.).); determining a frequency band to be passed by the tunable filter based on the detected signal strength of the at least one frequency band (Paragraph 3; Cognitive radios scan the frequency bands to determine which ones are not in use and then set up communications to transmit over the unused bands (i.e. “determining a frequency band to be passed by the tunable filter”).); and tuning the tunable filter to pass the determined frequency band (Claim .
Allowable Subject Matter
Claims 1, 3-6, and 8-14 are allowed.
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments, see pages 9-11 of Applicant’s Remarks, filed 12/10/2021, with respect to the rejection of claim 15 under 35 USC 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Abdelmonem et al. US 2010/0118921, as cited by the Applicant, under 35 USC 102(a)(1). This action has been made second action non-final.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843